Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered December 9, 1987, convicting him of criminal sale of *705a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred when it closed the courtroom during the testimony of two undercover police officers is without merit. As to one of the officers, defense counsel expressly stated that he had no objection to the closure of the courtroom, and thus failed to preserve the issue for appellate review with respect to that officer (see, People v. Gonzalez, 135 AD2d 829). As to the second officer, the court conducted a hearing during which it was shown that the undercover officer was still engaged in several pending investigations in Brooklyn at the time of the trial and that closure was necessary to protect his safety and the integrity of his ongoing operations (see, People v Jones, 47 NY2d 409, cert denied 444 US 946; People v Hinton, 31 NY2d 71, cert denied 410 US 911; People v Gonzalez, supra). On this record, we find that the court properly granted the People’s request for closure.
We have examined the defendant’s contention that the sentence imposed was excessive and find it to be without merit. Mangano, J. P., Eiber, Sullivan and Balletta, JJ., concur.